DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,882,684 in view of Bezich et al. (US 9635916 B2; hereinafter Bezich.  U.S. Patent No. 10,882,684 discloses a box defining walls with insulation cavities comprising an inner and outer side wall panel attached via a connecting strip to form a cavity therebetween (see Figures 4-6; and Claims 1-20).  U.S Patent No. 10,882,684 lacks teaching that the connecting strip is trapezoidal.  Bezich teaches a hybrid modular furniture and storage container unit comprising inner and outer side panels attached via a trapezoidal connecting strip (84).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify US Patent No. 10,882,684 to have trapezoidal connecting strips in order to allow the corners of the box to fold properly as the inner side panels are inserted within, as taught by Bezich.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-11, 14-16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bezich et al. (US 9635916 B2; hereinafter Bezich).
Regarding claims 1-8, 11, 14-16, and 18, Bezich discloses a hybrid modular furniture and storage container unit comprising a side wall comprising an outer side panel (54); an inner side panel (66) positioned parallel to the outer side panel; and a connecting strip (84) defining a first edge and a second edge, the first edge connected to the outer side panel by a first fold line, the second edge connected to the inner side panel by a second fold line, the connecting strip defining a trapezoidal shape (see Fig. 3); and a bottom wall (78) coupled to the side wall.  Examiner notes that the sides of the connecting strip taper in order to allow the corners to fold properly with the connecting strips in facing contact at the corners (see Fig. 1).
Regarding claim 10, Bezich teaches a box wherein a cavity is defined within the side wall; wherein the cavity is at least partially defined by the outer side panel, the inner side panel, and the connecting strip; and wherein an insulation material is positioned within the cavity (Col 4 lines 36-65).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bezich in view of Wonnacott (GB 2400096 A).
Regarding claims 9 and 17, Bezich discloses the claimed invention except for the inner side panels having an inner bottom panel foldably attached.  Wonnacott teaches a cool box of folded material wherein a bottom wall comprises an outer bottom panel (23) joined to an outer side panel (13) by a third fold line (13a) and an inner bottom panel (233) joined to an inner side panel (133) by a fourth fold line (33b).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Bezich’s box to have an inner bottom panel foldably attached to the inner side panel in order to provide added thickness, or strength, to the bottom wall (Wonnacott; Page 5 line 18- Page 6 line 23).
Allowable Subject Matter
Claims 12-13 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734